Citation Nr: 1816383	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  15-00 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for right ankle disability, to include degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to February 1959 and from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which found that new and material evidence had not been received to reopen a claim of service connection for a right ankle disability and that a March 1959 rating decision that denied service connection for a right ankle disability had not contained clear and unmistakable error (CUE).  

The case was addressed by the Board in September 2017 when it was found that there was no CUE in the March 1959 decision that denied service connection for a right ankle disability, but that new and material evidence had been received to reopen the claim for service connection for this disability.  The matter was remanded by the Board for further development of the evidence and consideration on a de novo basis.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As noted, the Board remanded this issue in September 2017.  At that time, the Board noted that the Veteran's service treatment records showed he had a history of right ankle injury that was "occasionally symptomatic, sequela of fracture [in] 1948."  Additional treatment records showing pain in the right ankle during service were noted as was an October 1958 X-ray study that showed "some spurring on joint edges" that was "consistent with osteoarthritis secondary to the trauma in 1948."  The Board ordered that the AOJ should arrange for the examiner who conducted a January 2013 VA examination, if available, to prepare an addendum opinion as to the nature and etiology of the Veteran's right ankle disability.  An addendum was rendered in October 2017.  It was found that it was less likely than not that the right ankle disorder was incurred in or caused by the claimed in-service injury, event, or illness.  The rationale included that there was no evidence of arthritis in the Veteran's STRs.  As noted in the remand, some spurring on the joint edges that was consistent with osteoarthritis was noted on an X-ray study in October 1958.  Moreover, the examiner was to opine on whether any additional disability that was found clearly and unmistakably constituted the natural progress of the disease.  Review of the record shows that the examiner made no comments regarding possible aggravation of the right ankle disorder during service.  As such, the case must be returned for an additional opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for an addendum medical opinion to determine the nature and etiology of the Veteran's right ankle disorder.  The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report.  Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

a. Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that there was degenerative change (arthritis) of the ankle noted in service, i.e., in October 1958, given that the March 1959 X-ray disclosed no arthritis.  

b. If the answer to the above is in the affirmative, was it related to the Veteran's 1948 right ankle fracture.

c. If so, the examiner should opine whether the degenerative change noted in service clearly and unmistakably constitutes the natural progress of the disease.  

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2017).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

